UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6181



AUSTIN SKINNER,

                                               Plaintiff - Appellant,

             versus


NASEER MOBASHAR, Physician; B. C. ELLIOTT,
Psychiatrist; M. ALTIZER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-01-915-7)


Submitted:    April 18, 2003                   Decided:   May 29, 2003


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Austin Skinner, Appellant Pro Se. Jim Harold Guynn, Jr., GUYNN &
MEMMER, P.C., Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Austin Skinner appeals the district court’s order dismissing

with prejudice his claims under 42 U.S.C. § 1983 (2000), and

dismissing    without   prejudice   any   and   all   state   law    claims

implicated by the pleadings.    We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.     See Skinner v. Mobashar, No. CA-01-915-7

(W.D. Va. Dec. 17, 2002).      Skinner’s motion for appointment of

counsel is denied. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                    AFFIRMED




                                    2